Citation Nr: 1640204	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-24 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony during a Board hearing before the undersigned in July 2016. 

The Board notes that the July 2012 rating decision denied service connection for sleep apnea and right ear hearing loss.  While the Veteran timely filed a notice of disagreement with this decision regarding sleep apnea, the appeal was not perfected following a June 2014 statement of the case (SOC).  Nevertheless, the RO listed the issue in a VA form 8, certification of appeal, and the Board subsequently took testimony on the issue during the July 2016 Board hearing.  As such, the Board considers the issue of service connection for sleep apnea to be currently on appeal.  See Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal); Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly, where VA has consistently treated the matter as if it was still on appeal by certifying the matter to the Board for adjudication and the Board member taking testimony on that matter during a Travel Board hearing); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003) (the Board must accept appeals even if the substantive appeal is untimely, when there is no evidence that the RO closed the appeal and it treated the appeal as timely).  

In July 2016, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran reported several additional details regarding the type and location of his service, including that he frequently worked with and for Major General Robert Maloy in and along the South Korean demilitarized zone (DMZ), including as the president of the Brotherhood Association of Servicemen, an organization that the Veteran stated the Major General created, while stationed at Osan Air Force Base.  The Board notes that an attempt to verify such information has not yet been undertaken and that such verification could demonstrate or provide credibility to the Veteran's reports that served in the Korean DMZ.  As such, upon remand, a summary of the Veteran's reports regarding his service should be created and verification of such service should be sought following the proper procedures.  

Regarding sleep apnea, the Veteran and his family have reported in lay statements and testimony before the Board that his symptoms, including snoring, gasping for breath during sleep, and daytime somnolence began during service and have continued since.  However, the record is currently insufficient to establish that the Veteran's current sleep apnea disability began during service.  As such, VA's obligation to provide a VA examination has been triggered.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All outstanding records of ongoing VA treatment as well as any other records of treatment identified by the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to develop evidence to attempt to corroborate the Veteran's allegations that his service in Korea placed him near the DMZ, to include obtaining personnel, or other such records, that might reflect the additional duties the Veteran testified about during his Board hearing.  If appropriate based on the evidence developed, the AOJ should contact the JSRRC and any other appropriate source.  That agency should be asked to provide any information that might corroborate the Veteran's alleged service, including his service with Major General Maloy, service with the Brotherhood Association of Servicemen, and travel to bases and an orphanage in and along the DMZ to carry out work for the Major General and the association.  

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether current sleep apnea disability is related to service.  

Access to the virtual claims folders, including this remand and any relevant records, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea disability had onset in service or is otherwise related to a disease or injury in service, including the reported episodes of snoring, gasping during sleep, and daytime somnolence during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's and his family's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




